DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-28 are canceled. Claims 29-30 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 29-30 introduce new matter and fail to comply with the written description requirement since the specification, claims, and drawings as originally filed do not disclose the claimed limitations. Specifically, the specification does not disclose a lateral flow immune chromatographic device comprising an additional a mixture of two antibodies diffusibly immobilized in a sample loading area of an immunoassay strip. The specification at p. 3, line 31-p. 4, line 12, p. 4, line 29-p. 5, line 9, and p. 9, lines 5-26 discloses the mixture of antibody conjugates is immobilized in an immunoassay strip, but does not disclose a mixture that is diffusibly immobilized and does not disclose a mixture is immobilized in a sample loading area. As such, the amended device is not fully described in the specification in order to satisfy the written description requirement and this limitation of the claims is rejected as new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter et al. (US 2010/0267049 A1) in view of Straus (US 2003/0143580 A1) and Siciliano et al. (US 2013/0236899 A1).
Rutter et al. teach a lateral flow immune chromatographic assay device (a test strip (e.g., a lateral flow test strip), para [0008], [0010], [0014]-[0015]) having a mixture of two antibodies specific to two different cardiac marker proteins (a first analyte capture agent configured to bind to a first analyte and a second analyte capture agent configured to bind to a second analyte that is different from the first analyte, para [0014]-[0015]; analyte capture agents include antibodies, [0127]; analytes include a variety of proteins including cardiac troponin I and c-reactive protein and physiological biomarkers related to cardiac diseases, para [0136]) permanently immobilized in a band on an immunoassay strip of the device (at least two analyte capture agents are combined (e.g., mixed) and applied to the same location of a testing medium, such as a test strip, para [0008]; a test strip (e.g., a lateral flow test strip) comprising a substrate and a coating (e.g., in the form of a band) on a portion of the substrate may be used. The coating may include the combination of different analyte capture agents, para [0010], capture agents are specific types of analyte binding agents that are immobilized on the test strip, para [0125]). Rutter et al. teach a mixture of antibodies diffusibly immobilized in a sample loading area on the immunoassay strip (contact band (or conjugate pad) 306, see Fig. 3A-D, para [0123], [0137]). Rutter et al. teach the diffusibly immobilized antibodies each labeled with a color reagent (detectable markers, e.g., para [0015]).
Rutter et al. fail to teach the diffusibly immobilized antibodies each labeled with a color reagent that generates the same color.
Straus teaches a diagnostic test, such as a lateral flow test (e.g., para [0087], [0089]), that detects a category of target molecules using a family of category-binding molecules, such as a mixture of antibodies, that are labeled with signaling moieties with the same signal signature, located at the same site (abstract, para [0039], [0053]).
Siciliano et al. teach detection of multiple analytes in a sample with a single color signal at the same site to simplify and provide a consolidated qualitative report to the end-user which can be applied to lateral flow devices (para [0002], [0105], [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antibodies each labeled with a color reagent of the lateral flow immune chromatographic device of Rutter et al. to be labeled with a color reagent that generates the same color as in Straus in order to simplify and provide a consolidated qualitative report to the end-user as suggested by Siciliano et al. (para [0002]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to lateral flow assays for detecting multiple analytes at the same site.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelobanov et al. (RU 113847 U1, citations refer to translation submitted by Applicant in the IDS filed 1 November 2021) in view of Rutter et al. (US 2010/0267049 A1), Straus (US 2003/0143580 A1), and Siciliano et al. (US 2013/0236899 A1).
Chelobanov et al. teach a lateral flow immune chromatographic assay device (immunochromatographic test system, claim 1, line 1 and see figure) having two antibodies specific to different proteins permanently immobilized on an immunoassay strip of the device wherein said antibodies specific to different proteins permanently immobilized on the immunoassay strip includes antibodies specific to CT and antibodies specific to HFBP (having a sequentially formed thereon test zone, which contains the adsorbed second hFABP-specific murine monoclonal antibodies and adsorbed second troponin I-specific murine monoclonal antibodies, claim 1, lines 11-13). Chelobanov et al. teaches a mixture of the two antibodies diffusibly immobilized in a sample loading area on the immunoassay strip, the immobilized antibodies each labeled with a color reagent that generates the same color (pillow (5) with conjugates, a zone is formed containing a conjugate of colloidal gold particles with the first monoclonal mouse antibodies specific for a cardiac protein, binding fatty acids, and a conjugate of colloidal gold particles with the first murine monoclonal antibodies specific for troponin I, claim 1, lines 4-6). 
Chelobanov et al. fail to teach the mixture of two antibodies specific to different proteins permanently immobilized in a single band.
Rutter et al. teach a lateral flow test strip for detecting multiple analytes in a sample using multiple analyte capture agents (e.g., antibodies) that are combined (e.g., mixed) and applied to the same location (para [0008], [0010], [0014]-[0015]). Rutter et al. teach that the co-localization of the capture agents may ensure that both capture agents are exposed to the sample physical, environmental, and chemical conditions for the effect of reducing measurement variability (e.g., resulting from membrane differences, coating condition differences, viscosity differences, sample addition differences, etc.), resulting in less likelihood for error and/or variation in measurement, and better reproducibility and reliability of results (para [0095], [0139], [0141]).
Straus teaches a diagnostic test, such as a lateral flow test (e.g., para [0087], [0089]), that detects a category of target molecules using a family of category-binding molecules, such as a mixture of antibodies, that are labeled with signaling moieties with the same signal signature, located at the same site (abstract, para [0039], [0053]).
Siciliano et al. teach detection of multiple analytes in a sample with a single color signal at the same site to simplify and provide a consolidated qualitative report to the end-user which can be applied to lateral flow devices (para [0002], [0105], [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to immobilize the mixture of CT antibodies and HFBP antibodies of the test strip of Chelobanov et al. in a single band as in the test strip of Rutter et al. in order to ensure that both capture agents are exposed to the sample physical, environmental, and chemical conditions which can result in less likelihood for error and/or variation in measurement, and better reproducibility and reliability of results (para [0095], [0139], [0141]). In combining Chelobanov et al. and Rutter et al., it would have been obvious to one having ordinary skill in the art to have the antibodies each labeled with a color reagent that generates the same color as in Straus in order to simplify and provide a consolidated qualitative report to the end-user as suggested by Siciliano et al. (para [0002]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because they are similarly drawn to lateral flow immunochromatographic assay devices for the detection of multiple analytes using multiple different antibodies. Additionally, Rutter et al. teach detection of analytes including cardiac troponin I (Rutter et al., para [0136]) and HFBP (using anti-H-FABP antibodies, Rutter et al., example 11).
Response to Arguments
Applicant’s arguments filed 28 March 2022, with respect to the pending claims have
been fully considered and are persuasive. The previous rejections of the claims have been
withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view
of the new limitations of a mixture of the same two antibodies diffusibly immobilized in a sample loading area on said immunoassay strip, said diffusibly immobilized antibodies each labeled with a color reagent that generates the same color, which is taught by Rutter
et al. (US 2010/0267049 A1) in view of Straus (US 2003/0143580 A1) and Siciliano et al. (US 2013/0236899 A1) and the new limitations where the two antibodies are CT antibodies and HFBP antibodies, which is taught by Chelobanov et al. (RU 113847 U1, citations refer to translation submitted by Applicant in the IDS filed 1 November 2021) in view of Rutter et al. (US 2010/0267049 A1), Straus (US 2003/0143580 A1), and Siciliano et al. (US 2013/0236899 A1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641